DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Arguments and Amendments filed May 3, 2021.
3. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history; 
Reviewing and searching the amendments made on May 3, 2021;   
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-20 are allowed.  
Reasons for Allowable
4. The following is the Examiner's statement of reasons for allowance:
The non-final rejections submitted February 3, 2021 was made under 35 U.S.C. § 103 as mainly being unpatentable over 
Onodera: "METHOD AND SYSTEM OF FILE VERSION CLUSTERING OF OBJECT BLOCKS USING A COMPILER AND DATABASE AND HAVING A PREDETERMINED VALUE", (U.S. Patent US 7293027 B2, filed June 21, 1995 and issued April 28, 1998), in view of 
Margolus: "METHOD FOR PROTECTING HISTORY IN A FILE SYSTEM ", (U.S. Patent US 5745749 A, filed September 30, 2005 and issued November 6, 2007).

In a response, with respect to the above rejections, concerning rejections made to claims 1, 8 and 15, the Applicant argued, in the Remarks, Arguments, and Amendments filed May 3, 2021, that 
“”… with respect to claim 1. Therefore, the follow remarks apply to all of the independent claims.
In rejecting claim 1, the Office Action relied primarily on Onodera. Onodera discusses two types of clustering: per-version clustering and multiple version clustering. In per-version clustering, "a new cluster is assigned for every file version." In multiple version clustering, the "objects from multiple versions of a single file will be retained in one cluster." while Onodera may inadvertently have two versions of a dataset in two different clusters under the per-version clustering embodiment, a third version of the dataset will be assigned to a third duster and does not replace the first version in the first duster. Additionally, Onodera does not determine whether the first cluster or the second duster contains a least recent version in response to receiving instructions to save the third version. Margolus was relied on to allegedly teach the comparison of the first version number with the second version number. However, the cited portion Margolus is simply directed to comparing a time standard with an expiration time 

A further review of the rejections and the claims, in view of the prosecution histories of the application, and the results of update searches on the amended subject matters, including the combined subject matters from claims 1, 8 and 15 prior to the amendments, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner is further specifically persuaded that the below features related to versioning a dataset through file clustering:
“creating a file comprising a plurality of clusters, the file configured to store two versions of each dataset;
writing a first version of a first dataset to a first cluster of the plurality of clusters;
writing a first version number of the first dataset to the first cluster;
receiving a first instruction to save a second version of the first dataset;
writing a second version of the first dataset to a second cluster of the plurality of clusters;
writing a second version number to the second cluster that corresponds to the second version of the first dataset;
receiving a second instruction to save a third version of the first dataset;
in response to receiving the second instruction to save the third version,
determining whether the first cluster or the second cluster contains a least recent version of the dataset based on a comparison of the first version number with the second version number;
in response to a determination that the first version number is older than the second version number, 
writing the third version of the first dataset to the first cluster resulting in an overwrite of the first version of the first dataset while retaining the second version of
the first dataset in the second cluster; and
writing a third version number to the first cluster corresponding to the third version of the first dataset.” in combination with other subject matters recited in the independent claims 1, 8 and 15 as a whole is distinctive from prior art.

With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in the independent claims 1, 8 and 15. 

Claims (2-7), (9-14) and (16-20) are directly or indirectly dependent upon the independent claims 1, 8 and 15, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed.
Conclusions
5. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
6. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156

June 19, 2021